 

Exhibit 10.2

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

 

In consideration of the covenants undertaken and releases contained in this
CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter referred to as
"Agreement"), Michele Sizemore ("Employee") on the one hand, and Vince, LLC (the
"Company") on the other side, agree as follows:

 

Employee and the Company agree that the following facts are true:

 

 

1)

Employee and the Company entered into an employment letter, dated April 5, 2013
(the "Employment Letter");

 

 

 

2)

Employee was granted stock options pursuant to:

 

 

a.

A stock option grant agreement with Kellwood Company, dated July 1, 2013, as
assigned to and assumed by the Company (as amended, the "2010 Stock Option
Agreement"), pursuant to the 2010 Stock Option Plan of Kellwood Company, as
assigned and assumed by the Company; and

 

 

 

b.

Stock option grant agreements with the Company, each dated October 2, 2015
(collectively, the "2013 Stock Option Agreements" and together with the 2010
Stock Option Agreement, the "Stock Option Agreements"), pursuant to the 2013
Omnibus Incentive Plan of the Company.

 

 

 

3)

Employee was employed by the Company on an "at-will" basis;

 

 

4)

Employee's employment with the Company will end effective March 9, 2016;

 

 

5)

The Company wishes to provide severance compensation to Employee consistent with
the terms of the Employment Letter;

 

 

 

6)

Employee and the Company each believe that they have dealt fairly and legally
with each other, and neither has any intent to pursue any claims against the
other. However, in exchange for the severance compensation under this Agreement,
Employee and the Company desire to settle fully and settle finally all actual
and/or potential claims between them concerning the above-referenced employment
relationship including, but in no way limited to, any claims that might arise
out of Employee's employment and/or the termination thereof.

 

 

NOW THEREFORE, in consideration of the promises herein contained, it is agreed
as follows:

 

1.Facts Incorporated to Agreement. The above-mentioned facts are hereby
incorporated into, and made a part of, this Agreement.

 

 

--------------------------------------------------------------------------------

 

2.Denial of Liability. This Agreement shall not in any way be construed as an
admission by the Company of any breaches of contract, statutory violations,
wrongful acts or acts of discrimination whatsoever against Employee or any other
person, and the Company specifically disclaims any liability to, or
discrimination against Employee or any other person, on the part of itself, its
employees, or its agents. 

 

3.Termination of Employment. Employee's employment with the Company was
terminated by the Company effective as of March 9, 2016 (the "Termination
Date"). . All salary, compensation, and perquisites of employment will cease as
of the Termination Date. Employee will not seek re-employment with the Company.
Employee is also hereby removed and terminated from, and hereby resigns,
effective as of the Termination Date, from all other positions, titles, duties,
authorities and responsibilities (including without limitation from any board
positions) with, arising out of or relating to his employment with the Company
and its subsidiaries and affiliates and agrees to execute all additional
documents and take such further steps as may be required to effectuate such
removal and termination.

 

4.Severance Payment. In exchange for Employee's agreement to the terms of this
Agreement and the covenants contained in the Employment Letter, the Company
shall provide Employee only with the following payments and benefits
(collectively, the "Severance Payment"):

 

(a)The Company shall continue to pay Employee the Employee's current base salary
of $520,000 per annum, less tax withholdings and authorized deductions, pursuant
to the Company's normal payroll practices and procedures, for three (3) months
(such period, the "Severance Period").

 

(b)If Employee makes a timely election of continued health benefit coverage
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Company
will continue to pay the employer portion of the associated monthly premium
during the Severance Period. Employee will be responsible to pay the associated
employee portion of the monthly premium directly to DISCOVERY BENEFITS as
directed by the Company in order to be covered by COBRA. Attached as Exhibit A
is a summary of the health care continuation obligation for the Company and
Employee. Effective the first day of the month following the last date of the
Company COBRA subsidy, Employee will be responsible to pay 100% of the COBRA
premium to continue healthcare insurance for the remainder of the applicable
COBRA period.

 

Notwithstanding the foregoing, in the event a COBRA premium benefit violates the
nondiscrimination rules under the Patient Protection and Affordable Care Act (as
amended by the Health Care and Education Reconciliation Act of 2010 and as
amended from time to time) (the "Affordable Care Act"), the Company will cease
to provide such COBRA premium benefit.

 

Employee's right to receive any payments described in this Section 4, which are
not

2

 

--------------------------------------------------------------------------------

 

already required by law, is expressly conditioned upon: (i) the absence of any
breach by Employee of this Agreement and the terms of each of the Employment
Letter and the Stock Option Agreements, including but not limited to the
non-compete, confidentiality, non-solicit and non-disparagement provisions in
the Employment Letter and Annex A of the 2010 Stock Option Agreement and (ii)
the absence of any misconduct by Employee on or after the date of termination
that is harmful to the Company, its property, its goodwill, or its customers
(such as, by way of example but not limitation, vandalism by Employee to Company
property).

 

By signing this Agreement, Employee acknowledges and agrees that Employee shall
not accrue or be entitled to any payments or benefits beyond the Termination
Date except for the Severance Payment set forth in this Section 4 of the
Agreement. Employee acknowledges that the Severance Payment is given in
consideration for Employee's promises in this Agreement, the Employment Letter
and the Stock Option Agreements, and that such Severance Payment is contingent
upon Employee's execution of this Agreement and the satisfaction of the other
conditions set forth in this Agreement, the Employment Letter and the Stock
Option Agreements. Employee further acknowledges that Employee has not been
subjected to any discrimination or retaliation on account of Employee's age and
that Employee is unaware of any basis to believe that Employee has any claims
under the Age Discrimination in Employment Act of 1967, as amended ("ADEA'').

 

5.Receipt of Compensation Due. Upon the conclusion of Employee's employment, the
Company will pay Employee a lump sum less any applicable deductions and
withholdings that represent Employee's accrued unused vacation payments due and
owing to Employee through the Termination Date. Employee acknowledges and agrees
that such payment was not made contingent on the execution of this Agreement.
Employee also acknowledges and agrees that Employee has not suffered any
on-the-job injury for which Employee has not already filed a claim, that
Employee has been reasonably accommodated and provided with the opportunity to
engage in the interactive process with respect to any injury or disability the
Company has been made aware of, that Employee has been properly provided any
leave of absence due to Employee's or a family member's health condition, and
that Employee has not been subjected to any improper treatment, conduct or
actions due to or related to any request by Employee for or taking of any leave
of absence because of Employee's own or a family member's health condition, nor
has Employee been denied any leave requested under the Family and Medical Leave
Act of 1933, as amended, or the California Family Rights Act. Employee also
acknowledges and agrees that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.

 

 

6.

Equity Grants.

 

(a)All of Employee's equity grants vested as of the Termination Date (which
consist of options to acquire 20,968 shares of the Company's common stock at an
exercise price of $6.64 granted on June 10, 2013 under the 2010 Stock Option
Agreement) shall be subject to the terms and conditions of the applicable grant
agreement, including the provision that vested options shall be exercisable for
only the thirty (30) day period after the Termination Date (or if the
Termination Date occurs during a "blackout period" under the Company's

3

 

--------------------------------------------------------------------------------

 

security trading policy, such thirty (30) day period shall commence after such
blackout period in accordance with the terms of the 2010 Stock Option
Agreement), except to the extent expressly set forth in the 2010 Stock Option
Agreement. 

 

(b)As provided for in the applicable stock plans and grant agreements, all
equity grants that are unvested as of the Termination Date shall expire as of
the Termination Date, and Employee shall have no right or claim with respect to
such grants.

 

7.Restrictions. Employee hereby agrees and reaffirms the covenants and
agreements set forth in the Employment Letter and in the Stock Option
Agreements, including without limitation the confidentiality, non-compete,
non-solicitation and non-interference covenants contained in the Employment
Letter and in Annex A to the 2010 Stock Option Agreement, provided that to the
extent there is any conflict between the covenants and agreements in this
Agreement, on the one hand, and the terms of the Employment Letter or any of the
Stock Option Agreements, on the other hand, the terms of this Agreement shall
apply. Employee acknowledges that such covenants shall survive beyond the
Termination Date.

 

8.Remedies. The Parties acknowledge and agree that Employee's breach or
threatened breach of any of the restrictions referenced in Section 7 of this
Agreement will result in irreparable and continuing damage to the Company for
which there may be no adequate remedy at law and that the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for any such breach or threatened or attempted breach.
Employee hereby consents to the grant of a temporary restraining order or an
injunction (temporary or otherwise) against Employee or the entry of any other
court order against Employee prohibiting and enjoining him from violating, or
directing him to comply with, any provision of Section 7. Employee also agrees
that such remedies shall be in addition to any and all remedies, including
damages, available to the Company and its subsidiaries and affiliates against
him for such breaches or threatened or attempted breaches.

 

9.Neutral Job Reference. The Company agrees to provide Employee with a neutral
job reference for all written and telephone requests to include only the
following: job title and dates of employment.

 

10.Return of Company Property. Employee agrees to turn over to the Company by no
later than the Termination Date, all Company property, including but not limited
to Company laptop and mobile phone, and shall acknowledge such if requested by
the Company.

 

11. Confidentiality. Employee represents and agrees that Employee will keep the
terms, amount and fact of this Agreement confidential, and will keep Employee's
claims and allegations against the Company or any of its affiliates or
subsidiaries, if any, confidential. Employee further represents that Employee
will not hereafter disclose any information concerning Employee claims or this
Agreement to anyone, including,

4

 

--------------------------------------------------------------------------------

 

but by no means limited to, any past, present or prospective employee or
applicant for employment of the Company or any of its affiliates or
subsidiaries,. Nothing herein shall prevent Employee from disclosing any part of
this Agreement or the information contained herein to Employee's legal counsel,
tax advisor, or spouse, so long as such disclosure is accompanied by a warning
that the recipient must keep the information confidential. 

 

12. Use of Agreement in Proceedings. This Agreement may not be used in evidence
in any proceedings of any kind, except in an action alleging a breach of this
Agreement. It shall not be a breach of this Agreement for either party to comply
with a valid court order or subpoena requiring the disclosure of any information
about this Agreement, so long as, in the case of Employee, Employee notifies the
Company of such court order in writing, and allows it the opportunity to move to
quash such order.

 

13. Confidential Information. Employee acknowledges that Employee has been
provided with or exposed to confidential and proprietary information and trade
secrets of the Releasees (as defined below) and other entities and individuals
with which a Releasee does business, including but not limited to non-public
information, data and documents relating to the Company's business plans,
finances, strategies, processes, procedures, designs, customers, construction
plans, photographs, techniques, and other non-public information regarding the
Company's business ("Confidential Information"). During and following his or her
employment with the Company, Employee agrees not to disclose (without the
express written authorization of the Company) any Confidential Information which
Employee acquired, learned or developed as an employee of the Company, to any
other person or entity, or to use such information in any manner that is
detrimental to the interests of the Company or entities or individuals with whom
the Company does business, for so long as such Confidential Information may
remain confidential.

 

14. General Release.

 

(a)Employee understands and agrees that, by signing this Agreement, in exchange
for the Severance Payment that Employee will receive under Paragraph 4 above,
Employee is irrevocably and unconditionally waiving, releasing and forever
discharging, and promising not to sue the Company and each of the Company's
owners, shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, divisions, subsidiaries,
franchisees, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such divisions, subsidiaries and affiliates),
and all persons acting by, under or in concert with any of them (collectively
"Releasees"), and each of them, from any and all claims, wages, demands,
actions, class actions, rights, liens, agreements, contracts, covenants, suits,
causes of action, charges, grievances, obligations, debts, costs, expenses,
penalties, attorneys' fees, damages, judgments, orders and liabilities of any
kind, known or unknown, suspected or unsuspected, and whether or not concealed
or hidden, arising

5

 

--------------------------------------------------------------------------------

 

out of or in any way connected with Employee's employment relationship with, or
the termination of Employee's employment with, any of the Released Parties,
including but in no way limited to, any act or omission committed or omitted
prior to the date of execution of this Agreement. This general release of claims
includes, but is in no way limited to, any and all wage and hour claims, claims
for wrongful discharge, breach of contract, violation of public policy, tort, or
violation of any statute, constitution or regulation, including but not limited
to any violation of Title VII of the Civil Rights Act of 1964, as amended; ADEA;
the Americans with Disabilities Act, as amended; the Family and Medical Leave
Act, as amended; the Fair Labor Standards Act, as amended; Employee Retirement
Income Security Act of 1974, as amended; 42 U.S.C. Section 1981; the Older
Workers Benefit Protection Act; the Civil Rights Act of 1866, 1871, 1964, and
1991; the Rehabilitation Act of 1973; the Equal Pay Act of 1963; the Vietnam
Veteran's Readjustment Assistance Act of 1974; the Occupational Safety and
Health Act; and the Immigration Reform and Control Act of 1986;the New York
Human Rights Law; the New York City Administrative Code (including the New York
City Human Rights Law), as amended; California's Constitution; the California
Fair Employment and Housing Act; the California Family Rights Act; the
California Labor Code (except for section 2802 and the provisions governing
workers' compensation), the California Industrial Welfare Commission Wage
Orders; and/or any other alleged violations of any federal, state or local law,
regulation or ordinance, and/or contract, including without limitation, tort law
or public policy claims, having any bearing whatsoever on Employee's employment
by and the termination of Employee's employment with the Company, including, but
not limited to, any claim for wrongful discharge, back pay, vacation pay, sick
pay, wage, commission or bonus payment, attorneys' fees, costs, and/or future
wage loss. Nothing herein shall prohibit Employee from filing a Charge of
Discrimination or cooperating with the Equal Employment Opportunity Commission
(or similar state or local agency) in any investigation, charge or proceeding,
provided that Employee agrees that she will accept no monetary compensation in
connection with any matter brought on Employee's behalf. 

 

Employee, in consideration of the Severance Payment as described in Section 4 of
this Agreement, agree and acknowledge that this Agreement constitutes a knowing
and voluntary waiver of all rights or claims Employee has or may have against
the Company as set forth herein, including, but not limited to, all rights or
claims arising under the ADEA, including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA; and Employee has no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms. Employee acknowledges that Employee has been given a
reasonable period of time to consider this Agreement, that Employee has freely,
knowingly, and voluntarily decided to accept these benefits, and that this
Agreement has binding legal effect, and that Employee is not acting under the
influence of any medication or mind-altering chemical of any type in entering
into this Agreement.

 

The foregoing release does not extend to Employee's right to receive (i)
indemnification under any statute (including under California Labor Code §2802);
(ii) claims under the ADEA that may arise after the date Employee signs this
Agreement; or (iii) any other rights or claims under applicable federal, state
or local law that cannot be waived

6

 

--------------------------------------------------------------------------------

 

or released by private agreement as a matter of law. Employee understands that
nothing in the release shall preclude Employee from filing a claim for
unemployment or workers' compensation insurance. Employee understands that
nothing in this release shall preclude Employee from filing a charge or
complaint with any state or federal government agency or to participate or
cooperate in such a matter; Employee agrees, however, to waive and release any
right to seek or receive monetary damages resulting from any such charge or
complaint or any action or proceeding brought by such government agency.

 

This release applies to claims or rights that Employee may possess either
individually or as a class member, and Employee waives and releases any right to
participate in or receive money or benefits from any class action settlement or
judgment after the date this Agreement is signed that relates in any way to
Employee's employment with Company.

 

This release is binding on Employee's heirs, family members, dependents,
beneficiaries, executors, administrators, successors and assigns.

 

The obligations stated in this release are intended as full and complete
satisfaction of any and all claims Employee has now, or has had in the past. By
signing this release, Employee specifically represents that Employee has made
reasonable effort to become fully apprised of the nature and consequences of
this release, and that Employee understands that if any facts with respect to
any matter covered by this release are found to be different from the facts
Employee now believes to be true, Employee accepts and assumes that risk and
agrees that this release shall be effective notwithstanding such differences.
Employee expressly agrees that this release shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages.

 

Employee promises not to pursue any claim that Employee has settled by this
release. If Employee breaks this promise, Employee agrees to pay all of
Company's costs and expenses (including reasonable attorneys' fees) related to
the defense of any claims. Employee understands that nothing in this Agreement
shall be deemed to preclude Employee from challenging the knowing and voluntary
nature of this release before a court or the Equal Employment Opportunity
Commission ("EEOC"), or from filing a charge with the EEOC, the National Labor
Relations Board, or any other federal, state or local agency charged with the
enforcement of any employment laws. Employee understands, however, that, by
signing this release, Employee is waiving the right to monetary recovery based
on claims asserted in such a charge or complaint.

 

(b)Employee hereby expressly waives and relinquishes all rights and benefits
under California Civil Code § 1542 to the fullest extent that one may lawfully
waive such rights. Section 1542 of the Civil Code of California provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

7

 

--------------------------------------------------------------------------------

 

Employee understands that Section 1542 gives Employee the right not to release
existing claims of which Employee is not now aware, unless Employee voluntarily
chooses to waive this right. Having been so apprised, Employee nevertheless
hereby voluntarily elects to and does waive the rights described in Section
1542, and elects to assume all risks for claims that now exist in his or her
favor, known or unknown.

 

15. Voluntary Waiver. Employee further understands and acknowledges that this
Agreement constitutes a voluntary waiver of any and all rights and claims
Employee has against the Company as of the date of the execution of this
Agreement, and Employee has expressly waived rights or claims pursuant to this
Agreement in exchange for consideration, the value of which exceeds payment or
remuneration to which Employee was already entitled.

 

16. Workers' Compensation. Employee represents and warrants that Employee has
not suffered any workplace injury other than such injuries, if any, that
Employee has previously reported to the Company in writing.

 

(a)Mutual Non-Disparagement Clause. Employee agrees not to make any negative or
derogatory remarks or statements, whether orally or in writing, or otherwise
engage in any act that is intended or may be reasonably be expected to harm the
reputation, business, prospects or other operations of the Company, any member
of its management, board of directors, representatives, agents, consultants or
any of its subsidiaries or affiliates, or management, board of directors or
managers, representatives, agents, consultants of each such subsidiary or
affiliate, or any investor or shareholder in the Company, unless as required by
law or an order of a court or governmental agency with jurisdiction.

 

(b)The Company agrees that it will not, and will use reasonable efforts to cause
any member of its management, board of directors, representatives, agents,
consultants or any of its subsidiaries or affiliates, or management, board of
directors or mangers, representatives, agents, consultants of each such
subsidiary or affiliate, to not, make any negative or derogatory remarks or
statements, whether orally or in writing, or otherwise engage in any act that is
intended or may be reasonably be expected to harm the reputation, business,
prospects or other interests of Employee, unless as required by law or an order
of a court or governmental agency with jurisdiction.

 

(c)The terms of this Section 17 supersede any other non-disparagement covenant
agreed to by Employee.

 

17. Employee's Cooperation Obligations. Employee agrees to cooperate in the
defense of the Company against any threatened or pending litigation or in any
investigation or proceeding that relates to any events or actions which occurred
during or prior to the term of Employee's employment with the Company.
Furthermore, Employee agrees to cooperate in the prosecution of any claims and
lawsuits brought by the Company or any of its affiliates that are currently
outstanding or that may in the future be brought relating to matters which
occurred during or prior to the term of

8

 

--------------------------------------------------------------------------------

 

Employee's employment with the Company. From and after the Termination Date,
except as requested by the Company or as required by law, Employee shall  not
comment upon any (i) threatened or pending claim or litigation (including
investigations or arbitrations) involving the Company or (ii) threatened or
pending government investigation involving the Company. In addition, Employee
shall not disclose any confidential or privileged information in connection with
any pending litigation or investigation or proceeding without the consent of the
Company and shall give prompt notice to the Company of any request therefor. If
Employee is required to cooperate in the defense of the Company in accordance
with this Section 18, the Company shall pay Employee a reasonable per diem fee,
in addition to any expense reimbursement, for such assistance, based on
Employee's annual base salary rate immediately preceding the Termination Date. 

 

18. Compliance with Law. This Agreement is intended to comply with applicable
law. Without limiting the foregoing, this Agreement is intended to comply with
the requirements of section 409A of the Internal Revenue Code ("409A"), and,
specifically, with the separation pay and short term deferral exceptions of
409A. Notwithstanding anything herein to the contrary, separation may only be
made upon a "separation from service" under 409A and only in a manner permitted
by 409A. In no event may you, directly or indirectly, designate the calendar
year of payment. All reimbursements and in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of 409A
(including, where applicable, the reimbursement rules set forth in the
regulations issued under 409A). If under this Agreement an amount is to be paid
in installments, each installment shall be treated as a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii). Notwithstanding any
provision of this Agreement to the contrary, to the extent that execution and
nonrevocation of this Agreement spans two taxable years, payment of any deferred
compensation under this Agreement shall be paid or commence in the second
taxable year if required under 409A.

 

19. Tax Withholding. Each payment under this Agreement is set forth as a gross
amount and is subject to all applicable tax withholdings. The Company is hereby
authorized to withhold from any payment due hereunder the amount of withholding
taxes due any federal, state or local authority in respect of such payment and
to take such other action as may be necessary to satisfy all Company obligations
for the payment of such withholding taxes.

 

20. Recoupment. To the extent required under applicable laws rules and
regulations, the Company will be entitled to recoup, and Employee will be
required to repay, any payments or benefits pursuant to this Agreement.

 

21. Integration Clause. This document, the Employment Letter and the Stock
Option Agreements constitute the complete and entire Agreement between the
parties

9

 

--------------------------------------------------------------------------------

 

pertaining to the subject matter hereof, and the final, complete and exclusive
expression of the terms and conditions of their Agreement. Any and all prior
agreements, representations, negotiations, and understandings between the
parties, oral or written, express or implied, are hereby superseded and merged
herein. 

 

22. Modification of Agreement. This Agreement may be amended, changed, or
modified only by a written document signed by all parties hereto. No waiver of
this Agreement or of any of the promises, obligations, terms, or conditions
hereof shall be valid unless it is written and signed by the party against whom
the waiver is to be enforced.

 

23. Warranty Regarding Non-Assignment. Employee represents that Employee has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof or interest therein. If any
Claim should be made or instituted against the Releasees, or any of them,
because of any such purported assignment, Employee agrees to indemnify and hold
harmless the Releasees, and each of them, against any such Claim, including
necessary expenses of investigation, attorneys' fees and costs.

 

24. Governing Law. This Agreement is made and entered into in the State of New
York, and shall in all respects be interpreted, enforced and governed under the
laws of said State. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties, by virtue of the identity, interest or
affiliation of its preparer.

 

25. Warranty Regarding Complaints. Employee represents that Employee has not
filed or authorized the filing of any complaints, charges, or lawsuits against
the Releasees, or any of them, with any federal, state, or local court,
governmental agency or administrative agency, and that if, unbeknownst to
Employee, such a complaint, charge or lawsuit has been filed on Employee's
behalf, Employee will use Employee's best efforts to cause it immediately to be
withdrawn and dismissed with prejudice. Employee further agrees to execute any
and all further documents and to perform any and all further acts reasonably
necessary or useful in carrying out the provisions and purposes of this
Agreement.

 

26. Severability and Enforceability. Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be part of
this Agreement.

 

27. Singular/Plural. As used in this Agreement, the singular or plural number
shall be deemed to include the other whenever the content so indicates or
requires.

 

28. Attorneys' Fees. In any action or other proceeding to enforce rights

10

 

--------------------------------------------------------------------------------

 

hereunder, the prevailing party shall receive an award of costs and expenses
related to such proceeding, including attorneys' fees. 

 

29. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Faxed signatures shall be deemed valid as if they
were inked originals.

 

30. No Reliance By Employee. Employee represents and acknowledges that in
executing this Agreement Employee does not rely and has not relied upon any
representation or statement made by any of the Releasees or by any of the
Releasees' agents, representatives or attorneys with regard to the subject
matter, basis or effect of this Agreement or otherwise.

 

31. Advice of Counsel. Employee further states that Employee has carefully read
this Agreement; that Employee has had the opportunity to consult an attorney,
and has been advised to do so, to have any questions concerning this Agreement
explained to Employee; that Employee fully understands the Agreement's final and
binding effect; that the only promises made to Employee to sign this Agreement
are those stated above; and that Employee is signing this Agreement voluntarily.

 

32. Employee Review Period. Employee specifically acknowledges that: (i) the
Company has advised Employee to retain counsel to have this Agreement reviewed
and explained to Employee; (ii) Employee was allowed a period of up to at least
twenty-one (21) days to review and consider this Agreement, and has had the
opportunity to make counter­ proposals to the Agreement; (iii) the Company has
advised Employee to retain a translator or interpreter as necessary to have this
Agreement reviewed and explained to Employee, and has advised Employee that a
translator or interpreter can be provided at the Company's expense for the
purposes of doing so; and (iv) Employee fully understands the language set forth
in this Agreement as written, translated or interpreted, and by signing below,
Employee acknowledges that she has taken any steps she believes to be necessary
for her to fully comprehend all portions of this Agreement. If Employee should
execute it prior to the expiration of the twenty-one day consideration period,
knowingly waives Employee's right to consider this Agreement for twenty one
days.

 

33. Seven-Day Revocation Period. Employee acknowledges that Employee may, for a
period of seven (7) calendar days following the date of execution of this
Agreement by Employee, revoke Employee's acceptance of this Agreement.
Employee's execution of this Agreement shall not become effective until after
expiration of this seven-day period. Any revocation of Employee's acceptance of
this Agreement must be done in writing and delivered to a management employee of
the Company before the close of business on the seventh calendar day.

 

11

 

--------------------------------------------------------------------------------

 

34. Miscellaneous Provisions. 

 

a.The Parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts,
located  in the County of New York, NY, for the purposes of any suit, action or
other proceeding brought by any Party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defense or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts. SUBJECT
TO APPLICABLE LAW, THE PARTIES HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY DISPUTE ARISING FROM THIS AGREEMENT.

 

b.Under no circumstances shall Employee execute this Agreement prior to the
Termination Date.

 

c.Any notice or other communication required or which may be given hereunder
shall be in writing and shall be delivered personally,  telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express or
overnight mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission (with
written confirmation received) or, if mailed, four (4) days after the date of
mailing or the next day after overnight mail, as follows:

 

 

(i)

If the Company, to:

Vince, LLC

500 Fifth Avenue, 20th Floor

New York, NY 10110

Attention:SVP, Human Resources

Telephone:(212) 515-2664

Email:             Mwallace@vince.com

 

With a copy to:

Vince, LLC

500 Fifth Avenue, 20th Floor

New York, NY 10110

 

Attention:

General Counsel Telephone:212-515-2650

 

 

 

(ii)

If Employee, to Employee's home and office addresses reflected in the Company's
records

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have read and understand the consequences of
this Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of New York that the foregoing is true and
correct.

 

 

 

 

 

 

By: /s/ Michele Sizemore

 

 

VINCE, LLC

 

 

By: /s/ Melissa Wallace

Senior Vice President, Human Resources

 

 

 

Date: February 29, 2016

 

 

 

13

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

HEALTH CARE CONTINUATION

 

 

 

•

Medical  benefits  will terminate  on March  31, 2016

 

•

COBRA administrators  will  reach out to you  with  documentation  needed  to
elect COBRA

 

•

COBRA continuation coverage will begin on April 1, 2016, if Employee timely
elects COBRA:

 

o

The Company will continue to pay the employer portion of the monthly premium for
up to the duration of the Severance Period (three (3) months)

 

>Medical Premium Plan (employee + one) - Employer monthly portion: $428.60

>Dental Premier Plan (employee + one) - Employer monthly portion: $7.81

 

o

Employee will be responsible for paying the employee portion of the monthly
premium

>Medical Premium Plan (employee + one) - Employee monthly portion: $256.53

>Dental Premier Plan (employee + one) - Employee monthly portion: $67.72

>Vision (employee + one) - Employee responsible for full monthly premium: $14.33

14

 